Citation Nr: 1513478	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-16 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether the substantive appeal to a rating decision of May 14, 2004, which denied entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the left ankle, and denied entitlement to service connection for obesity, a hernia, asthma, a bilateral knee condition, and endometriosis (also claimed as a disability manifested by a female bleeding disorder and polycystic ovary syndrome (PCOS)), was timely filed.

2.  Entitlement to service connection for a low back condition.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of July 2006 by the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland, which found that the Veteran had filed an untimely VA Form 9 substantive appeal for the claims that were the subject of the May 2004 rating decision, July 2004 notice of disagreement, and December 2005 statement of the case.  The Veteran filed a notice of disagreement with this adverse determination in August 2006.  She was issued a statement of the case in April 2008.  She filed a VA Form 9 substantive appeal in June 2008.

By way of history, in a rating decision of May 2004, the RO continued a 10-percent rating that was in effect for traumatic arthritis of the left ankle.  It also denied entitlement to service connection for obesity, a hernia, asthma, a bilateral knee condition, and endometriosis (claimed as a disability manifested by a female bleeding disorder and PCOS).  The Veteran filed a notice of disagreement in July 2004.  She was issued a statement of the case on these issues on December 2, 2005.  She hand-delivered a VA Form 9, Appeal to Board of Veterans' Appeals, on February 2, 2006.  The issue of the timeliness of this substantive appeal will be adjudicated herein.

In the April 2007 rating decision, the RO denied entitlement to service connection for a low back condition.  A notice of disagreement was received in June 2007, a statement of the case was issued in April 2008, and a substantive appeal was received in June 2008.

In January 2008, the Veteran testified before a Decision Review Officer (DRO) at the Baltimore RO.  Her testimony concerned the issues of the timeliness of the February 2, 2006, substantive appeal and entitlement to service connection for depression, anxiety disorder with panic attacks, and a low back condition.  A transcript of that hearing has been associated with the claims file.  

In June 2009, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of that hearing has been associated with the claims file.

A January 2010 Board decision from the VLJ who conducted the June 2009 hearing found that the February 2, 2006, VA Form 9 had not been timely filed.  In January 2010, the Veteran filed a Motion for Reconsideration with the Board and a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court) in relation to the January 2010 Board decision.  

In a September 2010 Order, the Court dismissed the Notice of Appeal on the grounds that the Motion for Reconsideration that the Veteran had filed with the Board deprives the January 2010 Board decision of finality.  Therefore, there was no final decision on which the Court could act.  It was noted that, if the Board Chairman were to deny the Motion for Reconsideration, the Veteran would have 120 days following the date of the notice of any such denial to file a new Notice of Appeal to the Court.  The Board denied the Motion for Reconsideration in January 2011, and the Veteran subsequently appealed to the Court.  

In a July 2012 Memorandum Decision, the Court set aside the January 2010 decision and remanded the matter for further adjudication.  The details of the Court's decision will be discussed below.  This decision was effectuated by a November 2012 Judgment.  (In July 2013, the United States Court of Appeals for the Federal Circuit dismissed the Veteran's appeal of the November 2012 Court Judgment as untimely.)  

Following the return of this case from the Court to the Board, the Veteran was sent a letter notifying her that the VLJ who had conducted her June 2009 hearing was no longer with the Board.  She was given the opportunity to testify at a new hearing, which she accepted.

In October 2014, the Veteran testified at a Central Office hearing before the undersigned VLJ in Washington, DC.  This hearing pertained only to the issue of the timeliness of the February 2006 substantive appeal.  A transcript of this hearing has been associated with the claims file.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was denied in the May 2004 rating decision and was mentioned in the Veteran's July 2004 notice of disagreement, and no statement of the case has been issued.  

A February 2006 rating decision from the Baltimore RO found clear and unmistakable error (CUE) in an August 2004 rating decision granting a 100 percent rating for PTSD; it proposed to reduce the PTSD rating to 50 percent and sever the DEA benefits.  In May 2006, the Veteran filed a notice of disagreement with the February 2006 determinations, and no statement of the case has been issued.

A June 2008 rating decision from the RO in Cleveland, Ohio, denied service connection for lupus and found that new and material evidence had not been received to reopen claims of entitlement to service connection for a left wrist disability, migraine headaches, and a disability manifested by heart murmurs.  It also denied entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status.  The Veteran filed a notice of disagreement with those determinations in June 2008, and no statement of the case has been issued.  

Because no statement of the case has been issued for the claims that are mentioned in the prior three paragraphs, the Board must take jurisdiction of them for the limited purpose of remanding them to the Agency of Original Jurisdiction (AOJ) to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
 
The following issues: (1) service connection for a low back condition, (2) service connection for obesity, (3) service connection for a hernia, (4) service connection for asthma, (5) service connection for a bilateral knee condition, and (6) service connection for endometriosis (also claimed as a disability manifested by a female bleeding disorder and PCOS), as well as the issues for which a statement of the case is required, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in her favor, the Veteran's December 28, 2005, letter constitutes the equivalent of a timely request for an extension of the deadline to file a substantive appeal specific to the issues that were listed in the December 2005 statement of the case.

2.  The Veteran has shown good cause for extending the time limit to file a substantive appeal specific to the issues that were listed in the December 2005 statement of the case.

3.  The Veteran's February 2, 2006, VA Form 9 constitutes a timely substantive appeal specific to the issues of entitlement to an increased rating for traumatic arthritis of the left ankle; and entitlement to service connection for obesity, a hernia, asthma, a bilateral knee condition, endometriosis, a disability manifested by a female bleeding disorder, and PCOS.


CONCLUSION OF LAW

A substantive appeal was timely filed, perfecting an appeal of the rating decision of May 2004 that denied an increased rating for traumatic arthritis of the left ankle, and service connection for obesity, a hernia, asthma, a bilateral knee condition, and endometriosis (claimed as a disability manifested by a female bleeding disorder and PCOS).  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109(b), 20.200, 20.101(d), 20.202, 20.204, 20.302, 20.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

As will be discussed in detail below, the Board determines that a substantive to a rating decision of May 2004, which denied an increased rating for traumatic arthritis of the left ankle, and denied service connection for obesity, a hernia, asthma, bilateral knee condition, and endometriosis (also claimed as a disability manifested by a female bleeding disorder and PCOS), was timely filed, and thus results in a favorable determination on this jurisdictional question.  As such, the Board finds that no further action is required to comply with the VCAA and the implementing regulations.

II.  Timeliness of Substantive Appeal

The formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both a notice of disagreement and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  Appellate review of an RO decision is initiated by a notice of disagreement and completed by substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).

As is relevant to this claim, after an appellant receives the statement of the case, he or she must file a formal appeal within 60 days from the date the statement of the case is mailed.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302 (2014); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  By regulation, this formal appeal must consist of either "a properly completed VA Form 9 . . . or correspondence containing the necessary information."  38 C.F.R. § 20.202 (2014).  

Upon request, the time period for filing a substantive appeal may be extended for a reasonable period for good cause shown.  38 U.S.C.A. § 7105(d)(3) (West 2014).  A request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2014).

In the case at hand, the Veteran's claims of entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the left ankle; and entitlement to service connection for obesity, a hernia, asthma, a bilateral knee condition, endometriosis (claimed a disability manifested by a female bleeding disorder and PCOS), a left wrist condition, migraine headaches, and a disability manifested by a heart murmur, were denied in a May 2004 rating decision.  The Veteran was notified of this decision by letter dated May 21, 2004.  She filed a notice of disagreement in July 2004.  She was issued a statement of the case with a cover letter that was dated December 2, 2005.

On February 2, 2006, she hand-delivered a VA Form 9, Appeal to Board of Veterans' Appeals, to the Baltimore RO.  In Section 9, in which she was to designate whether she was appealing all or some of the issues that were listed on the statement of the case, the Veteran checked the option that "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues:  See attachment 1A page 2."  [capitalization omitted]  The referenced attachment again notes "I have read the statement of the case and any supplemental statements of the case I received.  I am only appealing these issues," and lists the following issues: a worsening the service-connected arthritis of the left ankle (i.e., an increased rating for the service-connected left ankle condition), and service connection for arthritis of the knees and back, systemic lupus, PCOS, obesity, asthma, endometriosis/female bleeding disorder, and hernia.  The Veteran did not list the issues of entitlement to service connection for a left wrist disability, migraine headaches, and a heart murmur on the VA Form 9 itself or on her attachment.  

The July 2006 administrative decision notified the Veteran that she had filed an untimely substantive appeal.  The Board notes that that decision inaccurately identifies the date on which the statement of the case was sent (identifying it as November 29, 2005, rather than December 2, 2006), the latest date on which the Veteran had to file a substantive appeal (identifying it as January 29, 2006, rather than January 31, 2006), the significance of the latest filing date (identifying it as one year from the date of notification rather than 60 days from the issuance of the statement of the case), and the date on which VA received her substantive appeal (identifying it as May 2, 2006, rather than February 2, 2006).

After the Veteran perfected an appeal of the timeliness of her substantive appeal, that claim was denied by the Board in a January 2010 decision.  In that decision, the Board determined that "the Veteran's VA Form 9 was filed outside the 60 day time limit and was not timely.  Further, the RO did not treat the VA Form 9 as timely [and], as such, did not waive the right to close the Veteran's claim."  The January 2010 decision also determined that the Veteran had not "filed a timely request for an extension of the time limit to file a substantive appeal."

In a July 2012 Memorandum Decision, the Court set aside the January 2010 Board decision and remanded it for further adjudication.  It found, in relevant part, that the Board had not adequately addressed the question of whether a December 28, 2005, letter from the Veteran requesting additional records "did not constitute the equivalent of a request for additional time to submit [a substantive appeal]."  The case has therefore been returned to the Board to address this question.

The December 28, 2005, letter from the appellant reads, in relevant part, as follows:

As you know, originally all of my claims and or issues were denied in May, 2005 [sic].  However, they were remanded for a review in August 2005 [sic].  As a result of the remand and or review, I was then awarded the Permanent and Total for PTSD, severe depression and anxiety.

Please be advised that I still have not received any of the documents that were requested on April 19, 2005.  As you know, I have continuously requested copies of medical and other records and as of this writing, I have not received them.  This claim has been open for over 18 months and I still have not received these records and or files.  

It is my belief that these records will assist me in verifying my claim.  

The appellant then lists, with great specificity, the records that she has been seeking in connection with her multiple claims.  

(The Board notes that the rating decisions referenced by the Veteran in her December 2005 statement were actually issued in May 2004 and August 2004, not 2005.  Because there is no May 2005 or August 2005 equivalent, the Board considers it clear that the Veteran was, in fact, referring to the May 2004 and August 2004 decisions.)  

The April 2005 letter that was referenced by the Veteran in her December 2005 letter notes that the Veteran is "writing you in reference to my upcoming informal (hearing) conference on April 19, 2005."  The April 2005 DRO Informal Conference Report reflects that this conference was held in connection with the issues of evaluation of PTSD (at 100 percent) and the left ankle (at 10 percent), and service connection for "degenerative joint disease, both knees, left wrist, back, migraine headaches, asthma, hernia, disability for heart murmur, endometriosis, obesity."  In her April 2005 letter, the Veteran identified numerous pieces of evidence that she wished to have available for her hearing.  

As noted in the July 2012 Memorandum Decision, the December 28, 2005, letter "on its face does not seek an extension of time to file [a substantive appeal]."  The Board must determine whether the December 2005 letter constitutes the equivalent of such a request.  

As a preliminary matter, the Board notes that the December 2005 letter was, in fact, submitted prior to the expiration of the 60-day time limit for filing the substantive appeal, and it was therefore timely under 38 C.F.R. § 20.303.  

Turning to the contents of the December 2005 letter, the Board must next determine whether the December 2005 letter implicates the six issues that are listed on the February 2006 substantive appeal.  With respect to this question, the Board notes that the only issue that the Veteran expressly names in that letter involves an increased rating for PTSD with depression, anxiety, and panic attacks.  However, the letter also contains several references to the issues that were subsequently listed on the February 2006 substantive appeal.  First, the letter notes that "originally all of my claims and or issues were denied in May, 2005 [sic]."  (As noted above, it appears clear that the Veteran was, in fact, referring to the May 2004 rating decision that, in part, denied each of the claims that was listed on the December 2005 statement of the case.   The Veteran's reference to the fact that her "claim has been open for over 18 months "is consistent with this timeline.)  

Next, the Veteran's subsequent assertion that she "still [has] not received any of the documents that were requested on April 19, 2005," provides a much clearer indication that she was referencing those six claims.  The record reflects that the Veteran has made many records requests.  The April 2005 records request, in particular, was made in connection with her upcoming DRO informal conference.  As noted above, the April 2005 DRO Informal Conference Report lists the issues of evaluation of PTSD (at 100 percent) and the left ankle (at 10 percent), and service connection for "degenerative joint disease, both knees, left wrist, back, migraine headaches, asthma, hernia, disability for heart murmur, endometriosis, obesity."  The Board finds that the Veteran's December 2005 citation to a records request that she had made in connection with a hearing that was to be held for the six claims at issue in this case, and her December 2005 reminder that the April 2005 request had not yet been fulfilled along with her reiteration of how important this evidence was to substantiating her claim, satisfactorily demonstrates to the Board that the December 2005 records request pertained to the six claims that were listed by the Veteran in the February 2006 substantive appeal.

Having determined that the December 2005 statement did, in fact, pertain to the six claims that were listed in the February 2006 substantive appeal, the Board must now determine whether it may interpret the December 2005 as the equivalent of a request to extend the deadline for submitting a substantive appeal.  In both her April 2005 and December 2005 letters, the Veteran emphasized the importance of the evidence that she had requested to her ability to substantiate her claim.  In her December 2005 statement, the Veteran stated that she has "continuously requested copies of medical and other records," which she had not yet received.  She also asserted a "belief that these records will assist me in verifying my claim."  

Even though the Veteran does not expressly ask for an extension of time for filing her substantive appeal, her December 2005 letter demonstrates that the Veteran was actively engaged in the continuous prosecution of her claim, even after VA's issuance of a statement of the case.  The December 2005 letter contains an express request for VA to produce evidence that was necessary to the continued pursuit of her claim.  Her suggestion that the continued pursuit of her claim depended on receipt of this evidence, and that failure to provide such evidence impaired her ability to present her claim, suggests that the appellant believed that she required VA's assistance before she would be able to effectively proceed with her appeal. In the absence of such assistance, the Veteran's statements suggest that she did not believe that she was prepared for appellate review of her claim.  Because it is clear from the record that the Veteran was fully engaged in the claims process, and given that the Veteran's letters to VA suggest that the absence of such records has impaired the Veteran's ability to pursue her claim, the Board will resolve reasonable doubt in the Veteran's favor and interpret her December 2005 letter as if it were equivalent to a request for an extension of the deadline to file her substantive appeal.  

Having found that the Veteran's December 2005 letter constitutes the equivalent of an extension request for the submission of her substantive appeal, the Board must now determine whether she has demonstrated good cause for such a request.  

While pertinent law does not define "good cause" in the context of requesting an extension to submit a substantive appeal, in the context of the submission of new evidence more than 90 days following the certification of the case to the Board and the transfer of records, 38 C.F.R. § 20.1304(b)(1) lists "the discovery of evidence that was not available prior to the expiration of the period" as an example of "good cause" to allow the submission of such evidence.  

In the case at hand, prior to the December 2005 letter, the appellant made requests for one or more pieces of pertinent evidence in April 2004, May 2004, July 2004, April 2005, and November 2005.  Some of this evidence has been obtained by VA and is associated with the claims file.  Other evidence, including the Veteran's complete service treatment records and her vocational rehabilitation records, must be obtained and associated with the claims file before copies of such records may be sent to the Veteran.  The unavailability (to the Veteran) of these records prior to the expiration of the deadline to submit a substantive appeal is no fault of the Veteran's.  The Board finds that the Veteran has demonstrated good cause for the need for an extension of the deadline to file a substantive appeal.  In order to accord the Veteran fair process, the Board therefore grants the Veteran's request for an extension to file her substantive appeal.  

As discussed in the Introduction, above, the Veteran's February 2006 substantive appeal was expressly limited and specific to the issues of entitlement to an increased rating for traumatic arthritis of the left ankle; and entitlement to service connection for obesity, a hernia, asthma, a bilateral knee condition, and endometriosis (claimed as a disability manifested by a female bleeding disorder and PCOS).  The Board further finds that, once the Veteran filed her substantive appeal in February 2006, the purpose of the extension request had been fulfilled.  The Board therefore finds that the Veteran filed a timely substantive appeal for the issues of: (1) entitlement to an increased rating for traumatic arthritis of the left ankle, currently evaluated at 10 percent disabling; (2) service connection for obesity; (3) service connection for a hernia; (4) service connection for asthma; (5) service connection for a bilateral knee condition; and (6) service connection for endometriosis (claimed as a disability manifested by a female bleeding disorder and PCOS).

The Board notes that the July 2012 Memorandum Decision directed that the Board "explain why it accepted an apparently untimely [substantive appeal] to an April 2008 [statement of the case]..., but then refused to waive the untimeliness of the February 2006 [substantive appeal]."  The Board notes, however, that the notification letter accompanying the April 2008 statement of the case was stamped with a date of April 18, 2008, while the Veteran's VA Form 9 perfecting an appeal of this issue was stamped as having been received by VA on June 16, 2008.  The substantive appeal was thus received on the 59th day following the statement of the case, and was therefore timely.  There is therefore no controversy in VA's acceptance of the June 2008 VA Form 9 as a timely substantive appeal.  


ORDER

A substantive appeal was timely filed, perfecting an appeal of the rating decision of May 2004 that denied entitlement to an increased rating for traumatic arthritis of the left ankle, and entitlement to service connection for obesity, a hernia, asthma, a bilateral knee condition, and endometriosis (claimed as a disability manifested by a female bleeding disorder and PCOS), and the Board has jurisdictional authority to review these issues.  The appeal is granted to this extent only.


REMAND

A.  Service Connection Claims

Having found that the Veteran submitted a timely substantive appeal for the issues of entitlement to an increased rating for traumatic arthritis of the left ankle, and entitlement to service connection for obesity, a hernia, asthma, a bilateral knee condition, and endometriosis (claimed as a disability manifested by a female bleeding disorder and PCOS), the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to these claims and the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The duty to assist requires VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency, and to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  38 C.F.R. § 3.159(c)(1),(2) (2014).  The duty to assist is limited to specifically identified documents that by their nature would be facially relevant and material to the claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). 

As noted in the July 2012 Memorandum Decision, the Veteran has requested numerous medical records throughout the adjudication of her claims.  These records include the following:  (1) service treatment records, including inpatient and outpatient treatment records and Medical Evaluation Board (MEB) proceedings; (2) records produced in connection with her in-service sexual assault, including Criminal Investigation Development (CID) medical reports, CID police reports, military police reports, and Court transcripts; (3) service personnel records; (4) military unit logs and reports; (5) VA medical records, including VA examination reports (in particular, the October 2005 PTSD evaluation); (6) the Veteran's vocational rehabilitation records; and (7) a complete copy of her claims file.  

Items (2), (3), and (4) appear to only be relevant to establishing the occurrence of the Veteran's in-service sexual assault for purposes of establishing service connection for an acquired psychiatric disability.  The Board notes that the occurrence of this sexual assault was conceded in the grant of service connection for PTSD.  Therefore, those items of evidence do not fall within the purview of the issues that are listed on the February 2006 substantive appeal.  Nor are they relevant to any of the remaining claims that are being remanded herein.  The Board therefore finds that the duty to assist does not extend to obtaining the Veteran's CID medical reports, CID police reports, military police reports, Court transcripts, service personnel records, and military unit logs and reports.  On remand, the AOJ must notify the Veteran how she may obtain these records herself.

A remand is, however, necessary in order to obtain the evidence identified in items (1), (5), and (6) above.  

With respect to the first item, the Board notes that it does not appear that the Veteran's complete service treatment records have been obtained.  As noted above, the Veteran served on active duty from July 1980 to May 1988.  However, the earliest service treatment records that are of record are from her April 1986 hospitalization.  The Board therefore finds it necessary to remand the Veteran's claims in order to obtain her complete service treatment records.

With respect to the fifth item, VA medical records, it appears that the most recent VA medical evidence of record to have been associated with the claim file was printed in June 2008.  On remand, the AOJ should obtain all VA medical records that have been created since June 2008 and associate them with the claims file.  As noted above, the Veteran has specifically expressed interest in obtaining the October 2005 PTSD evaluation.  This document has been associated with the claims file and will therefore be sent to the Veteran when a copy of her claims file is made and given to her.   

With respect to the sixth item, the Veteran believes that her VA vocational rehabilitation records are relevant to substantiating any of the claims for which she has perfected an appeal.  It is unclear at this time whether these records demonstrate that the Veteran has a present disability or nexus to establish any of the service connection claims, or whether they contain information that is relevant to rating the severity of her service-connected traumatic arthritis of the left ankle.  It is clear, however, that the vocational rehabilitation records are relevant to determining whether the rating reduction for PTSD with depression, anxiety, and panic attacks was appropriate.  Because the Veteran has disputed the reduction of her PTSD rating, the Board finds it most efficient to direct the AOJ to obtain the Veteran's vocational rehabilitation records at this time and associate them with the claims file.  

Therefore, these claims must be remanded in order to obtain the identified records and to send copies of these records to the Veteran.  Until such actions are completed, the Board must defer consideration of the claims of entitlement to a rating in excess of 10 percent for traumatic arthritis of the left ankle; the propriety of the reduction in the evaluation of the service-connected PTSD with depression, anxiety and panic attacks; and service connection for a low back condition, obesity; a hernia, asthma, a bilateral knee condition, and endometriosis (claimed as a disability manifested by a female bleeding disorder and PCOS). 

B.  TDIU

As noted above, the Veteran has filed notices of disagreement for multiple issues in this case for which statements of the case have not been issued.  The May 2004 rating decision denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in July 2004.  Because no statement of the case has been issued with respect to the TDIU issue, the Board must take jurisdiction over it for the limited purpose of remanding it to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

C.  Rating Reduction and DEA Severance

The May 2004 rating decision continued a 50 percent rating for PTSD.  The Veteran filed a notice of disagreement with this decision in July 2004.  In an August 2004 rating decision, the RO increased this rating to 100 percent, effective October 10, 2003.  The August 2004 rating decision also granted entitlement to DEA benefits.  A December 2005 rating decision found a clear and unmistakable error (CUE) in the August 2004 rating decision and proposed to reduce the PTSD rating back to 50 percent and sever the DEA benefits.  These actions were effectuated in a February 2006 rating decision.  The Veteran filed a notice of disagreement with these determinations in May 2006, and no statement of the case has been issued.  The Board must therefore take jurisdiction over them for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As an aside, in addition to service connection for PTSD (which was granted), the Veteran has claimed entitlement to service connection for a disability manifested by depression and anxiety with panic attacks.  The Board has recharacterized VA's grant of service connection benefits for PTSD to more expressly include depression and anxiety with panic attacks.  Therefore, the Veteran's service-connected PTSD should be characterized as "PTSD with depression, anxiety, and panic attacks."  

The Board finds that this recharacterization is appropriate because the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130, under which the Veteran's PTSD is rated, expressly contemplates symptoms of depression, anxiety, and panic attacks.  For example, the criteria for a 50 percent rating, at which the Veteran is currently rated, list the symptom of "panic attacks more than once a week," while the lower, 30 percent rating lists symptoms of "depressed mood," "anxiety," and "panic attacks (weekly or less often)."  The Board further notes that, in its adjudications of the Veteran's PTSD rating claim, VA has not excluded consideration of any of the Veteran's symptoms of depression, anxiety, and panic attacks when assigning a disability rating for her PTSD.

Since the separate issue of entitlement to service connection for a disability manifested by depression and anxiety with panic attacks has, in effect, already been resolved in the Veteran's favor, the PTSD rating has been expressly recharacterized as involving depression, anxiety, and panic attacks.  These symptoms have been and will continued to be considered when assigning any (past or) future rating for the Veteran's PTSD with depression, anxiety, and panic attacks.  As a result, there is no longer a case or controversy remaining with respect to a separate claim or issue of entitlement to service connection for a disability manifested by depression and anxiety with panic attacks.


D.  New and Material Evidence Claims

The Board notes that, in addition to the issues discussed above, the claims of entitlement to service connection for a left wrist disability, migraine headaches, and a disability manifested by heart murmurs were originally adjudicated by the RO in the May 2004 rating decision.  They were listed by the Veteran on the July 2004 notice of disagreement, and were included on the December 2005 statement of the case.  The Board notes, however, that the disputed February 2006 VA Form 9, which was discussed in detail above, did not attempt to perfect substantive appeals of these three issues.  Rather, the Veteran checked the box indicating that "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues."  [capitalization omitted]  Because it did not include the left wrist disability, migraine headaches, or a disability manifested by heart murmurs, the issue of the timeliness of the February 2, 2006, substantive appeal did not implicate those three issues.

The RO did, however, subsequently interpret a June 2007 letter from the Veteran as a request to reopen these claims.  The June 2008 rating decision, in pertinent part, found that new and material evidence had not been received to reopen the claims of entitlement to service connection for a left wrist disability, migraine headaches, and a disability manifested by heart murmurs.  The Veteran filed a notice of disagreement with those determinations in June 2008.  Because no statement of the case has been issued with respect to these issues, the Board must take jurisdiction over them for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

E.  Miscellaneous Claims

The June 2008 rating decision also denied a rating in excess of 50 percent for PTSD, entitlement to service connection for lupus, and entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status.  The Veteran filed a notice of disagreement with those determinations in June 2008.  Because no statement of the case has been issued with respect to these issues, the Board must take jurisdiction over them for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying her that VA has determined that the following evidence is not relevant to the claims that are currently on appeal: CID medical reports, CID police reports, military police reports, Court transcripts, service personnel records, and military unit logs and reports.  

Please inform the Veteran that, unless she provides additional information describing why this evidence is relevant to any of the claims that are on appeal, VA will be unable to obtain this evidence on her behalf.  

In addition, please inform the Veteran of the steps that she may take to obtain this evidence on her own.

2.  Take all necessary steps to obtain the following documents and associate them with the claims file:

(a)  The Veteran's complete service treatment records.  The Veteran has provided a detailed list of relevant facilities in an April 2006 personal statement.  

(b)  The Veteran's complete VA medical records, including VA examination reports.  The record reflects that the Veteran's VA medical records were last printed in June 2008.

(c)  The Veteran's vocational rehabilitation records.

If any records requested are unavailable, the reason must be explained for the record, the appellant must be so notified, and a formal memorandum of unavailability detailing VA's search efforts should be placed in the claims file.

3.  Following completion of the above, send the Veteran a copy of her claims file, to include the items obtained following the completion of the second instruction above.

4.  Issue a statement of the case for the following issues:

(a)  The propriety of the reduction in the evaluation of her service-connected PTSD with depression and anxiety with panic attacks from 100 percent to 50 percent based on a finding of CUE with an August 2004 rating decision;

(b)  The propriety of the severance of her DEA benefits based on a finding of CUE with an August 2004 rating decision;

(c)  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left wrist disability; 

(d)  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches;

(e)  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by heart murmurs;

(f)  Entitlement to a rating in excess of 50 percent for PTSD with depression and anxiety with panic attacks;

(g)  Entitlement to service connection for lupus; and

(h)  Entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status.  

The appellant must be notified that she must file a timely substantive appeal (VA Form 9) in order to perfect an appeal of these issues.  

5.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  In addition, the Veteran should be contacted to determine whether she still wishes to be scheduled for an RO or Board hearing.  If so, she should be scheduled for an appropriate hearing.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


